DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a CON of PCT/US2018/036113 06/05/2018
PCT/US2018/036113 has priority to 62/632,531 02/20/2018
PCT/US2018/036113 has priority to PRO 62/613,359 01/03/2018
PCT/US2018/036113 has priority to PRO 62/515,409 06/05/2017.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-2, 9-11, 64, 66-67, and 311, drawn to a multibiotic agent, classified in A61K 31/155.
II. Claims 68, drawn to a method of reducing the level of one or more markers for cardiovascular disorder in a subject, classified in A61K 9/1623.
III. Claims 102 and 126, drawn to a method of increasing insulin sensitivity of a subject, classified A61K31/164.
IV. Claims 142 and 158, drawn to a method of modulating the level of one or more markers for inflammatory bowel disease in a subject, classified in A61K31/192.
V. Claims 170 and 184, drawn to a method of ameliorating an infectious disease in a subject, classified in A61K31/197.
VI. Claims 190, drawn to a method of promoting muscle growth in a subject, classified in A61K9/0029.
. Claims 218 and 241, drawn to a method of increasing muscle mass or of reducing one or more markers for obesity in a subject, classified in A61K31/205.
VIII. Claims 252, drawn to a method of promoting skin health in a subject, classified in A61K9/0014.
IX. Claims 279 and 298 drawn to a method of ameliorating inflammation in a subject, classified in A61K31/355.
X. Claims 301, drawn to a method of ameliorating nonalcoholic fatty liver disease or nonalcoholic steatohepatitis in a subject, classified in A61K9/0053.
XI. Claims 306 drawn to a method of delivering a biologically active compound to a target site in a subject, the method, classified in A61K31/366.
The inventions are independent or distinct, each from the other because:
Inventions I and II-XI are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the multibiotic agent of Group I can be used in materially different processes, as evidenced by the multiple different uses of Groups II-XI (e.g., Group II, increasing insulin sensitivity of a subject; Group III, modulating the level of one or more markers for inflammatory bowel disease in a subject, etc.).
Inventions II-XI are directed to related processes, as they are practiced by the broad genus of multibiotic agents defined therein. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a 
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification; 
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Claim(s) 1, 2, 9-11, 64, 66-68, 102, 126, 142, 158, 170, 184, 190, 218, 241, 252, 279, 298, 301, 306 and 311 is/are generic to the following disclosed patentably distinct species:  
A single multibiotic agent of the invention:  Applicants are required to elect a single multibiotic agent identifying the number of moieties, the identity of each moiety, and identifying the bonds between the moieties. For example, there are two moieties, where the alcohol core is for ezetimibe and the amino core is mesalamine linked to each other via amide bonds. Claims that include moieties, bonds and numbers of moieties outside of the election will be withdrawn from examination until an allowable base claim is determined.

A single formulation of the multibiotic agent:  Applicants are required to elect a single pharmaceutical formulation.  Applicants are required to identify ALL components, actives (multibiotic agent) and excipients, by their name and their quantitative amounts.  Claims that include 

If Applicant elects Groups V or IX, Applicant is required to elect a species of method as defined by the patient population and multibiotic agents/formulations as noted above. In order to elect a species of method, applicant is required to elect a patient population – what type of inflammation is being ameliorated (e.g., dermal, GI, myocardial, etc.) or infection being treated (e.g., HIV, HSV, EBV, S. Aureus, etc.).

If Applicant elects Groups II, V or VII, Applicant is required to elect a species of method as defined by the marker modulated/reduced and multibiotic agents/formulations as noted above. In order to elect a species of method, applicant is required to elect a patient population – what type of marker is being modulated/reduced.

The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
(a) the species have acquired a separate status in the art in view of their different classification; 
(b) the species have acquired a separate status in the art due to their recognized divergent subject matter; 
(c) the species require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/WILLIAM Y LEE/Examiner, Art Unit 1629                                                                                                                                                                                                        
/Kortney L. Klinkel/Primary Examiner, Art Unit 1699